RESPONSE TO AMENDMENT

Claims 1, 2, and 6-9 are are pending in the application.  Claims 3-5 have been cancelled.  Claims 6-9 are newly added.
Amendments to the claims, filed October 29, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1, 2, and 5 over Galo (U.S. 6,756,102), made of record in the office action mailed June 23, 2021, Page 3, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed October 29, 2021.
The 35 U.S.C. §102 rejection of claims 1, 2, and 5 over Johnson (U.S. Pat. Pub. 2017/0037281), made of record in the office action mailed June 23, 2021, Page 3, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed October 29, 2021.
The 35 U.S.C. §103 rejection of claims 1, 3, and 4 over Navis (U.S. 5,800,894) in view of Johnson (U.S. Pat. Pub. 2017/0037281), made of record in the office action mailed June 23, 2021, Page 5, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed October 29, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 12, “adhesive free section” should read “adhesive-free section”.
In claim 6, lines 1-2, “separate tape sections of tape” should read “separate sections of tape”.  
Appropriate correction is required.

Claims 1, 2, and 6-9 are under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pat. Pub. 2017/0037281).
Regarding claim 1, Johnson teaches a roll of adhesive tape (Abstract) being comprised of an adhesive and a non-adhesive obverse surface (10, 20, Figs. 1 and 2, Paragraph [0013]) and having a series of sequential adhesive-free section each extending across a full width of the adhesive tape and spaced from each other by a predetermined length (60, Figs. 1 and 2, Paragraph [0013]).  Johnson further teaches cut target sections (50, Figs. 1 and 2, Paragraph [0014]) may be within the adhesive sections (40, Figs. 1 and 2, Paragraph [0014]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a portion of the adhesive tape adjacent each adhesive-free section and parallel thereto can be weakened across a full width of the adhesive tape (50, Figs. 1 and 2, Paragraph [0014]) whereby the adhesive tape is severable at the weakened portion with a lifting and pulling on a free end of the adhesive tape, whereby another fully free end is made accessible to permit the adjacent adhesive-free section to sequentially operate as a pull tab for lifting and pulling of a next length of tape and severing of a next weakened portion (60, Figs. 1 and 2, Paragraphs [0013]-[0014]).  Furthermore, based on the structure of Johnson discussed above, the adhesive 
Regarding claim 2, Johnson teaches wherein the weakened portion is comprised of a perforation of the tape extending across a width of the tape (Paragraph [0014]).
Regarding claim 6, the limitation “wherein non-sequential portions may be severed to separate tape sections of tape having lengths of multiples of the predetermined length” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Johnson can be severed at non-sequential portions to separate sections of tape having lengths of multiples of the predetermined length because there is nothing in Johnson that states that the tape must be severed at each cut target section and that the tape can only be the predetermine length and not multiples of the predetermined length.
Regarding claim 7, the limitation “wherein the tape is a packing tape” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Johnson can be used as a packing tape because it teaches all of the claimed structural limitations of claims 1 and 2 as discussed above.
50, Figs. 1 and 2, Paragraph [0014]) may be within the adhesive sections (40, Figs. 1 and 2, Paragraph [0014]), such as directly adjacent to the adhesive-free sections (60, Figs. 1 and 2, Paragraphs [0013]-[0014]), a separated section from the roll of Johnson would comprise one end with an adhesive-free section pull tab (60, Figs. 1 and 2, Paragraphs [0013]-[0014]) and a second adhesive end (40, Figs. 1 and 2, Paragraph [0014]).
Regarding claim 9, Johnson teaches wherein each pull tab is configured to be gripped by a user without separation thereof from the roll as the cut target sections (50, Figs. 1 and 2, Paragraph [0014]) within the adhesive-free sections (60, Figs. 1 and 2, Paragraphs [0013]-[0014]) are not required to be utilized and therefore are capable of be gripped by a user without separation thereof from the roll.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 29, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 8, 2022